DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 1/24/2022 which amended claims 10, 21, 26, 30, and 31, cancelled claims 16-17, and 25, and added new claims 32-34. Claims 10-15, 18, 21-24, and 26-34 are currently pending.  


Allowable Subject Matter
The indicated allowability of the subject matter of claims 24 and 25 is withdrawn in view of the newly discovered references to Kawasuji et al. (US PGPub 2014/0246187) and in view of Masaki et al. (US PGPub 2003/0179377). Rejections based on the newly cited references follow.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13, 14, 18, 21-24, 30, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (WO2019/146064, Nagai hereinafter; US PGPub 2020/0301285 used as a translation) in view of Kawasuji et al. (US PGPub 2014/0246187) and in view of Masaki et al. (US PGPub 2003/0179377).
Regarding claim 10, Nagai discloses a lithography method (Figs. 1-8) comprising:
transmitting a main pulse laser to a zone of excitation through a first optic assembly (Figs. 1-3, 5, paras. [0051]-[0054], [0056], the EUV light generation apparatus 1 includes a laser beam traveling direction control unit 34 that includes an optical element for defining the direction of the main pulse laser beam, a window 21, and a beam condensing mirror 22. The laser beam is provided to the plasma generation region 25);
supplying a coolant to an optic, the optic comprising a mounted portion and a mirror over the mounted portion (Figs. 1-3, 5, paras. [0056], [0060]-[0064], [0081], a cooling medium flow is introduced to the base of condensing mirror 23);
controlling a flow rate of the coolant passing through the mounted portion of the optic by adjusting a flow rate (Figs. 1-6, paras. [0060]-[0064], [0109], [0115], [0117], 
generating a droplet of a target material in the zone of excitation (Figs. 1-3, 5, para. [0053], a target supply unit 26 supplies the target 27 to the plasma generation region 25); and
exciting the droplet of the target material into plasma with the main pulse laser in the zone of excitation (Figs. 1-3, 5, para. [0053], the pulse of the laser beam 333 irradiates the target 27 at plasma generation region 25 to produce a plasma). However, Nagai does not appear to explicitly describe wherein the first optic assembly comprises a mounted portion and a mirror over the mounting portion, controlling the flow rate by adjusting an open ratio of a valve, wherein the first period of time is determined according to historical data relating to a temperature of the mounted portion in one or more previously conducted processes. 
Kawasuji discloses supplying a coolant to the first optic assembly, which transmits a main pulse laser to a zone of excitation through a first optic assembly, wherein the first optic assembly comprises a mounted portion and a mirror over the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first optic assembly comprises a mounted portion and a mirror over the mounted portion as taught by Kawasuji as the first optic assembly in the lithography method as taught by Nagai since including the first optic assembly comprises a mounted portion and a mirror over the mounted portion is commonly used to provide support for a mirror in a beam direction control unit for an EUV lithography apparatus while improving temperature control of the optical elements supported to prevent changes in the beam axis or beam profile to improve plasma generation (Kawasuji, paras. [0053], [0055], [0057]).
Nagai as modified by Kawasuji does not appear to explicitly describe controlling a flow rate of the coolant passing through the mounted portion by adjusting an open ratio of a valve, wherein the first period of time is determined according to historical data 
Masaki discloses controlling a flow rate of the coolant passing through the mounted portion by adjusting an open ratio of a valve (Figs. 1-3, 6, 10, 13, paras. [0093]-[0096], cooling water is controlled to a predetermined flow rate of the low temperature cooling water by controlling the opening/closing angle of the valve 8 (or the open ratio of the valve)), wherein the open ratio of the valve gradually increases (Figs. 1-3, 6, 10, 13, paras. [0053], [0093]-[0096], increasing the valve angle increases the low temperature cooling water 10a), wherein the first period of time is determined according to historical data relating to a temperature of the mounted portion in one or more previously conducted processes (Figs. 1-3, 6, 8-13, paras. [0053], [0057], [0059]-[0066], [0068], [0069], [0076]-[0079], [0094]-[0096], the control data management database 11 includes data of the temperature of the mirror acquired in advance during exposure processing and stored in the database 111 to control the temperature adjustment system control parameters over time to cool the mirror).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included controlling a flow rate of the coolant passing through the mounted portion by adjusting an open ratio of a valve, wherein the first period of time is determined according to historical data relating to a temperature of the mounted portion in one or more previously conducted processes as taught by Masaki in the method with the first period of time as taught by Nagai as modified by Kawasuji since including controlling a flow rate of the coolant passing through the mounted portion by adjusting an open ratio of a valve, wherein the first period of time is 
Regarding claim 13, Nagai as modified by Kawasuji in view of Masaki discloses a period of time for the first period of time (Nagai, paras. [0117]-[0123], the flow rate of the cooling medium is increased when the temperature is greater than the upper limit, and the flow rate is maintained when the temperature is between the lower limit and the upper limit. The control unit repeats the processing according to the steps of the flowchart Fig. 6A such that after the time period in which the temperature is increased, the flow rate is maintained (“control unit 670 returns the processing to S1 without controlling the chiller 67a,” para. [0119])), but Nagai as modified by Kawasuji in view of Masaki does not appear to explicitly describe wherein the first period of time is in a range from about 0.5 hours to about 4 hours. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included optimizing the amount of time of the first period of time as taught by Nagai as modified by Kawasuji in view of Masaki to have obtained the first period of time being in a range from about 0.5 hours to about 4 hours since it would have only required routine experimentation to have determined the optimum amount of time required to control the temperature of the optic while preventing damage to the reflection surface of the optic. 
Regarding claim 14, Nagai as modified by Kawasuji in view of Masaki discloses wherein the end of the first period of time is set when an average temperature of the first optic assembly reaches a predetermined value (Nagai, Fig. 6A, paras. [0112], [0117]-[0123], when the temperature is within the lower limit value and the upper limit value, the control unit does not control the chiller). 
	Regarding claim 18, Nagai as modified by Kawasuji in view of Masaki discloses wherein the plasma emits an extreme ultraviolet light having a wavelength in a range from about 1 nm to about 100 nm (Nagai, paras. [0003], [0047]-[0051], [0150], the plasma generates EUV light having a wavelength of 13 nm). 
Regarding claim 21, Nagai discloses a lithography method (Figs. 1-8), comprising:
emitting a pre-pulse laser and a main pulse laser by a laser generator (Figs. 1-3, 5, paras. [0052]-[0053], the target 27 is irradiated with a plurality of pulses in the pulse laser beam 33 emitted by laser apparatus 3);
directing the pre-pulse laser and the main pulse laser to a zone of excitation through a first optic assembly (Figs. 1-3, 5, paras. [0051]-[0054], [0056], the EUV light generation apparatus 1 includes a laser beam traveling direction control unit 34 that includes an optical element for defining the direction of the main pulse laser beam, a window 21, and a beam condensing mirror 22. The laser beam is provided to the plasma generation region 25),
supplying a first coolant to a mounted portion having a mirror over the mounted portion (Figs. 1-3, 5, paras. [0056], [0060]-[0064], [0081], a cooling medium flow is introduced to the base of condensing mirror 23);

generating a droplet of a target material in the zone of excitation (Figs. 1-3, 5, para. [0053], a target supply unit 26 supplies the target 27 to the plasma generation region 25); and
converting the droplet into plasma by the pre-pulse laser and the main pulse laser in the zone of excitation (Figs. 1-3, 5, para. [0053], the pulses of the laser beam 333 irradiates the target 27 at plasma generation region 25 to produce a plasma). Nagai does not appear to explicitly describe wherein the first optic assembly comprises a mounted portion and a mirror over the mounted portion, detecting a flow rate of the first coolant; transmitting data in relation to the flow rate of the first coolant to a first processor; wherein the flow rate is controlled by adjusting an open ratio of a first valve. 
Kawasuji discloses directing the laser to a zone of excitation through a first optic assembly, wherein the first optic assembly comprises a mounted portion and a mirror 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first optic assembly comprises a mounted portion and a mirror over the mounted portion as taught by Kawasuji as the first optic assembly in the lithography method as taught by Nagai since including the first optic assembly comprises a mounted portion and a mirror over the mounted portion is commonly used to provide support for a mirror in a beam direction control unit for an EUV lithography apparatus while improving temperature control of the optical elements supported to prevent changes in the beam axis or beam profile to improve plasma generation (Kawasuji, paras. [0053], [0055], [0057]).
Nagai as modified by the first embodiment of Kawasuji does not appear to explicitly describe detecting a flow rate of the first coolant supplied to the mounted 
The second embodiment of Kawasuji discloses detecting a flow rate of a first coolant (Figs. 3, 5, 15, paras. [0066], [0077], [0088], [0100], [0102], flowmeters 926A, 966A, 966B detect the flow rates of cooling water in the respective pipes);
transmitting data in relation to the flow rate of the first coolant to a first processor (Figs. 3, 5, and 15, paras. [0066], [0077], [0088], [0100], [0102], the flow rates measured by the flow meters 926A, 966A, 966B are transmitted to the corresponding controllers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included detecting a flow rate of a first coolant and transmitting data in relation to the flow rate of the first coolant to a first processor as taught by the second embodiment of Kawasuji to detect the flow rate to the mounted portion in the method as taught by Nagai as modified by Kawasuji since including detecting a flow rate of the first coolant supplied to the mounted portion, and transmitting data in relation to the flow rate of the first coolant to a first processor is commonly used to automatically control the flow rate of coolant to the optic assembly. 
Nagai as modified by Kawasuji does not appear to explicitly describe wherein the flow rate is controlled by adjusting an open ratio of a first valve. 
Masaki discloses controlling a flow rate of the coolant passing through the mounted portion by adjusting an open ratio of a valve (Figs. 1-3, 6, 10, 13, paras. [0093]-[0096], cooling water is controlled to a predetermined flow rate of the low temperature cooling water by controlling the opening/closing angle of the valve 8 (or the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included controlling a flow rate of the coolant passing through the mounted portion by adjusting an open ratio of a valve as taught by Masaki in the method with the first period of time as taught by Nagai as modified by Kawasuji since including controlling a flow rate of the coolant passing through the mounted portion by adjusting an open ratio of a valve is commonly used to provide temperature control over time of a mirror to optimize the reflecting surface of the mirror during the exposure process, thereby improving resolution and contrast during patterning (Masaki, paras. [0028]-[0029], [0053], [0054], [0057]).
Regarding claim 22, Nagai as modified by Kawasuji in view of Masaki discloses wherein the open ratio of the first valve is partially open after the end of the first period of time (Nagai, Figs. 1-6, paras. [0117]-[0123], the flow rate of the cooling medium is increased when the temperature is greater than the upper limit, and Masaki, Figs. 1-3, 6, 10, 13, paras. [0093]-[0096], cooling water is controlled to a predetermined flow rate of the low temperature cooling water by controlling the opening/closing angle of the valve 8).
Regarding claim 23, Nagai as modified by Kawasuji in view of Masaki discloses wherein the open ratio of the first valve is fully open after the end of the first period of time (Nagai, Figs. 1-6, paras. [0117]-[0123], the flow rate is maintained when the temperature is between the lower limit and the upper limit, and the control unit repeats 
Regarding claim 24, Nagai does not appear to explicitly describe wherein the first period of time is determined based on a historical data relating to a temperature of the mounted portion in one or more previously conducted processes.
Masaki discloses wherein the first period of time is determined based on a historical data relating to a temperature of the mounted portion in one or more previously conducted processes (Figs. 1-3, 6, 10, 13, paras. [0053], [0057], [0059]-[0066], [0068], [0069], [0076]-[0079], [0094]-[0096], the control data management database 11 includes data of the temperature of the mirror acquired in advance during exposure processing and stored in the database 111 to control the temperature adjustment system control parameters over time to cool the mirror).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first period of time is determined based on a historical data relating to a temperature of the mounted portion in one or more previously conducted processes as taught by Masaki in the method as taught by Nagai as modified by Kawasuji since including wherein the first period of time is determined based on a historical data relating to a temperature of the mounted portion in one or more previously conducted processes is commonly used to provide temperature control over time of a mirror to optimize the reflecting surface of the mirror 
Regarding claim 30, Nagai discloses a lithography system (Figs. 1-3, 5, 6, 8), comprising:
a main pulse laser source configured to generate a main pulse laser (Figs. 1-3, 5, paras. [0052]-[0053], the target 27 is irradiated with a plurality of pulses in the pulse laser beam 33 emitted by laser apparatus 3);
an optic assembly comprising an optic and configured to transmit the main pulse laser to a zone of excitation (Figs. 1-3, 5, paras. [0051]-[0054], [0056], the EUV light generation apparatus 1 includes a laser beam traveling direction control unit 34 that includes an optical element for defining the direction of the main pulse laser beam, a window 21, and a beam condensing mirror 22. The laser beam is provided to the plasma generation region 25);
a coolant supplying module connected to an optic and comprises a valve for controlling a flow rate of a coolant supplied to the optic (Figs. 1-3, 5, paras. [0056], [0060]-[0064], [0081], a cooling medium flow is introduced to the base of condensing mirror 23);
a first sensor configured to produce data in relation to a flow rate of the coolant (Figs. 1-3, 5, 6, paras. [0061]-[0064], [0109], [0112], [0115], [0118]-[0123], mirror temperature sensor 23d detects the temperature of the mirror 23, which is related to the flow rate of the coolant 631 since the control unit 630 controls the flow rate of the coolant based on the detected temperature; thus, the temperature sensor produces data in relation to a flow rate of the coolant);

a droplet generator configured to generate a droplet of target material in the zone of excitation (Figs. 1-3, 5, para. [0053], a target supply unit 26 supplies the target 27 to the plasma generation region 25). However, Nagai does not appear to explicitly describe supplying the coolant to the optic assembly, and the coolant supplying module comprises a valve, the controller module electrically connected to the valve and configured to control an open ratio of the valve according to the data in relation to the flow rate of the coolant, wherein the open ratio of the valve gradually increases. 
Kawasuji discloses a coolant supplying module connected to the optic assembly comprising an optic and configured to transmit the main pulse laser to a zone of excitation (Figs. 1, 2, 3, 5, paras. [0042], [0046], [0047], [0052]-[0060], [0094], [0099], [0103], laser apparatus 3 of the EUV light generation apparatus 1 includes the laser beam direction control unit 34 and laser beam focusing optical system 22, having holders 106 for each of the second optical element 342, third optical element 232, fourth 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a coolant supplying module connected to the optic assembly comprising an optic and configured to transmit the main pulse laser to a zone of excitation at taught by Kawasuji in the lithography system as taught by Nagai since including a coolant supplying module connected to the optic assembly comprising an optic and configured to transmit the main pulse laser to a zone of excitation is commonly used to provide support for a mirror in a beam direction control unit for an EUV lithography apparatus while improving temperature control of the optical elements supported to prevent changes in the beam axis or beam profile to improve plasma generation (Kawasuji, paras. [0053], [0055], [0057]).
Nagai as modified by Kawasuji does not appear to explicitly describe the coolant supplying module comprises a valve, the controller module electrically connected to the valve and configured to control an open ratio of the valve according to the data in relation to the flow rate of the coolant, wherein the open ratio of the valve gradually increases.

a controller module electrically connected to the valve and configured to control an open ratio of the valve according to the data in relation to the flow rate of the coolant (Figs. 1-3, 6, 8-13, paras. [0053], [0057], [0059]-[0066], [0068], [0069], [0076]-[0079], [0093]-[0096], cooling water is controlled to a predetermined flow rate of the low temperature cooling water by controlling the opening/closing angle of the valve 8 (or the open ratio of the valve), and the control data management database 11 includes data of the temperature of the mirror acquired in advance during exposure processing and stored in the database 111 to control the temperature adjustment system control parameters over time to cool the mirror), wherein the open ratio of the valve gradually increases (Figs. 1-3, 6, 10, 13, paras. [0053], [0093]-[0096], increasing the valve angle increases the low temperature cooling water 10a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the coolant supplying module comprises a valve, the controller module electrically connected to the valve and configured to control an open ratio of the valve according to the data in relation to the flow rate of the coolant, wherein the open ratio of the valve gradually increases as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included controlling a flow rate of the coolant passing through the mounted portion by adjusting an open ratio of a valve, wherein the first period of time is determined according to historical data relating to a temperature of the mounted portion in one or more previously conducted processes as taught by Masaki in the method with the first period of time as taught by Nagai as modified by Kawasuji since including controlling a flow rate of the coolant passing through the mounted portion by adjusting an open ratio of a valve, wherein the first period of time is determined according to historical data relating to a temperature of the mounted portion in one or more previously conducted processes is commonly used to provide temperature control over time of a mirror to optimize the reflecting surface of the mirror during the exposure process, thereby improving resolution and contrast during patterning (Masaki, paras. [0028]-[0029], [0053], [0054], [0057]).
Regarding claim 32, although Nagai discloses supplying a coolant to an optic, the optic comprising a mounted portion and a mirror over the mounted portion (Figs. 1-
Kawasuji discloses the optic assembly comprising an optic and configured to transmit the main pulse laser to a zone of excitation, wherein the optic assembly comprises a mounted portion and a mirror over the mounted portion, wherein the coolant is supplied to the mounted portion (Figs. 1, 2, 3, 5, paras. [0042], [0046], [0047], [0052]-[0060], [0094], [0099], [0103], laser apparatus 3 of the EUV light generation apparatus 1 includes the laser beam direction control unit 34 and laser beam focusing optical system 22, having holders 106 for each of the second optical element 342, third optical element 232, fourth optical element 345, optical element 221 and focusing optical element 222, and holders 103 for mirrors in pre-amplifier 302, main amplifier 303s 304, mirrors 305, and mirror 341. The temperatures for the elements in the beam direction control unit 34 and laser beam focusing optical system 22 are controlled by supplying cooling water to the holders 103, 106. The laser beam direction control unit 34 guides the laser beam 31 to laser beam focusing system 22, which directs the laser beam 33 to strike at least one target 27 at the plasma generation region 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the optic assembly comprises a mounted portion and a mirror over the mounted portion, wherein the coolant is supplied to the mounted portion as taught by Kawasuji as the optic assembly configured to transmit the main pulse laser to a zone of excitation in the lithography 
Regarding claim 34, Nagai as modified by Kawasuji does not appear to explicitly describe wherein the controller module is configured to control the open ratio of the valve according to a historical data relating to a temperature of the optic assembly.
Masaki discloses wherein the controller module is configured to control the open ratio of the valve according to a historical data relating to a temperature of an optic (Figs. 1-3, 6, 8-13, paras. [0053], [0057], [0059]-[0066], [0068], [0069], [0076]-[0079], [0093]-[0096], the control data management database 11 includes data of the temperature of the mirror acquired in advance during exposure processing and stored in the database 111 to control the temperature adjustment system control parameters over time to cool the mirror, and cooling water is controlled to a predetermined flow rate of the low temperature cooling water by controlling the opening/closing angle of the valve 8 (or the open ratio of the valve)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the controller module is configured to control the open ratio of the valve according to a historical data relating to a temperature of an optic as taught by Masaki for the optic assembly in the lithography .


Claims 11, 12, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai as modified by Kawasuji in view of Masaki as applied to claims 10 and 30 above, and further in view of Moriya et al. (US PGPub 2010/0078577, Moriya hereinafter).
Regarding claim 11, although Nagai as modified by Kawasuji in view of Masaki discloses wherein an increasing rate of the open ratio of the valve in the first period of time is determined based on the temperature (Nagai, Figs. 1-6, paras. [0117]-[0123], the flow rate of the cooling medium is increased when the temperature is greater than the upper limit, and Masaki, Figs. 1-3, 6, 10, 13, paras. [0053], [0093]-[0096], cooling water is controlled to a predetermined flow rate of the low temperature cooling water by controlling the opening/closing angle of the valve 8, and increasing the valve angle increases the low temperature cooling water 10a), but Nagai as modified by Kawasuji in view of Masaki does not appear to explicitly describe detecting a temperature of the coolant with a use of at least one sensor. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included detecting a temperature of the coolant with a use of at least one sensor as taught by Moriya in the method as taught by Nagai as modified by Kawasuji in view of Masaki such that wherein an increasing rate of the open ratio of the valve in the first period of time as taught by Nagai as modified by Kawasuji in view of Masaki is determined based on the temperature of the coolant since including detecting a temperature of the coolant with a use of at least one sensor, wherein an increasing rate of the open ratio of the valve in the first period of time is determined based on the temperature of the coolant is commonly used to determine the effect of the coolant on the optical components to effectively control cooling the component.  
Regarding claim 12, although Nagai as modified by Kawasuji in view of Masaki discloses wherein the open ratio of the valve in the second period of time is determined based on the temperature in the end of the first period of time (Nagai, Figs. 1-6, paras. [0117]-[0123], the flow rate of the cooling medium is increased when the temperature is greater than the upper limit, and the flow rate is maintained when the temperature is between the lower limit and the upper limit. The control unit repeats the processing according to the steps of the flowchart Fig. 6A such that after the time period in which the temperature is increased, the flow rate is maintained (“control unit 670 returns the processing to S1 without controlling the chiller 67a,” para. [0119]), and Masaki, Figs. 1-
Moriya discloses detecting a temperature of the coolant with a use of at least one sensor (Fig. 38, paras. [0290]-[0292], temperature sensors 311 and 312 detect the temperature of the coolant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included detecting a temperature of the coolant with a use of at least one sensor as taught by Moriya in the method as taught by Nagai as modified by Kawasuji in view of Masaki such that wherein the open ratio of the valve in the second period of time based on the temperature in the end of the first period of time as taught by Nagai as modified by Kawasuji in view of Masaki is determined based on the temperature of the coolant since including detecting a temperature of the coolant with a user of at least one sensor, wherein the open ratio of the valve in the second period of time is determined based on the temperature of the coolant detected in the end of the first period of time is commonly used to determine the effect of the coolant on the optical components to effectively control cooling the component.  
Regarding claim 31, although Nagai as modified by Kawasuji in view of Masaki discloses wherein the open ratio of the valve at the second period of time is determined based on temperature in the end of the first period of time (Nagai, Figs. 1-6, paras. 
Moriya discloses a second sensor configured to produce data in relation to a temperature of the coolant (Fig. 38, paras. [0290]-[0292], temperature sensors 311 and 312 detect the temperature of the coolant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a second sensor configured to produce data in relation to a temperature of the coolant as taught by Moriya in the lithography system as taught by Nagai as modified by Kawasuji in view of Masaki such that wherein the open ratio of the valve in the second period of time based on the temperature in the end of the first period of time as taught by Nagai as modified by Kawasuji in view of Masaki is determined based on the temperature of the coolant since including a second sensor configured to produce data in relation to a temperature of the coolant, wherein the open ratio of the valve at the second period of time is determined .  


Claims 15 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai as modified by Kawasuji in view of Masaki as applied to claims 10 and 21 above, and further in view of Bleeker et al. (US PGPub 2018/0031979)
Regarding claim 15, although Nagai as modified by Kawasuji in view of Masaki discloses transmitting multiple laser pulses to the zone of excitation and hitting the droplet of the target material with the laser with multiple pulses (Nagai, Figs. 1-3, 5, para. [0053], the pulses of the laser beam 333 irradiate the target 27 at plasma generation region 25 to produce a plasma), Nagai as modified by Kawasuji in view of Masaki does not appear to explicitly describe transmitting a pre-pulse laser to the zone of excitation through a second optic assembly; and hitting the droplet of the target material with the pre-pulse laser before its excitation by the main pulse laser, wherein the main pulse laser and the pre-pulse laser are diverged at the second optic assembly, and the main pulse laser is reflected by the second optic assembly to the first optic assembly. 
Bleeker discloses transmitting a pre-pulse laser to the zone of excitation through a second optic assembly (Figs. 1-3, 6, paras. [0058]-[0062], the pre-pulse laser beam 109 is transmitted through a dichroic mirror 111 and directed to target 129 at the plasma formation region); and 

wherein the main pulse laser and the pre-pulse laser are diverged at the second optic assembly, and the main pulse laser is reflected by the second optic assembly to the first optic assembly (Figs. 1-3, 6, paras. [0057]-[0062], the pre-pulse laser beam 109 and the main pulse laser beam 111 enter the dichroic mirror 113 diverged, and the dichroic mirror 113 reflects the main-pulse laser beam 111 to beam delivery system 127). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included transmitting a pre-pulse laser to the zone of excitation through a second optic assembly; and hitting the droplet of the target material with the pre-pulse laser before its excitation by the main pulse laser, wherein the main pulse laser and the pre-pulse laser are diverged at the second optic assembly, and the main pulse laser is reflected by the second optic assembly to the first optic assembly as taught by Bleeker in the lithography method having the first optic assembly as taught by Nagai as modified by Kawasuji in view of Masaki since including transmitting a pre-pulse laser to the zone of excitation through a second optic assembly; and hitting the droplet of the target material with the pre-pulse laser before its excitation by the main pulse laser, wherein the main pulse laser and the pre-pulse laser are diverged at the second optic assembly, and the main pulse laser is reflected by the second optic assembly to the first optic assembly is commonly used to improve conversion efficiency by preparing the fuel target for illumination by the main pulse of 
Regarding claim 29, Nagai as modified by Kawasuji in view of Masaki does not appear to explicitly describe wherein the pre-pulse laser and the main pulse laser are separated by the first optic assembly.
Bleeker discloses wherein the pre-pulse laser and the main pulse laser are separated by the first optic assembly (Figs. 3 and 6, paras. [0089]-[0090], mirror 135a separates the main-pulse laser beam 111 from the pre-pulse laser beam 109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the pre-pulse laser and the main pulse laser are separated by the first optic assembly as taught by Bleeker as the first optic assembly in the lithography method as taught by Nagai as modified by Kawasuji in view of Masaki since including wherein the pre-pulse laser and the main pulse laser are separated by the first optic assembly is commonly used to allow independent adjustment of pre-pulse and main-pulse laser beams when the beams have different wavelengths in a laser system to improve conversion efficiency (Bleeker, paras. [0057]-[0059], [0088]). 


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai as modified by Kawasuji in view of Masaki as applied to claim 30 above, and further in view of Moriya et al. (US PGPub 2012/0305809, Moriya 809 hereinafter).
Regarding claim 33, Nagai as modified by Kawasuji in view of Masaki does not appear to explicitly describe wherein the optic assembly comprises a mounted portion and a mirror over the mounted portion, wherein the coolant is supplied to the mirror. 
Moriya 809 discloses wherein the optic assembly comprises a mounted portion and a mirror over the mounted portion, wherein the coolant is supplied to the mirror (Fig. 8, paras. [0102]-[0104], [0109], [0111], flow channel 281 is provided in mirror 110 to supply a heat carrier from a chiller. The mirror 110 is supported by mirror block 220).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the optic assembly comprises a mounted portion and a mirror over the mounted portion, wherein the coolant is supplied to the mirror as taught by Moriya 809 as the optic assembly in the lithography system as taught by Nagai as modified by Kawasuji in view of Masaki since including wherein the optic assembly comprises a mounted portion and a mirror over the mounted portion, wherein the coolant is supplied to the mirror is commonly used to minimize the decline in optical performance caused by heat from the light incident to the mirror (Moriya, paras. [0103], [0116]).  


Allowable Subject Matter
Claims 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 26, the prior art of record, either alone or in combination, fails to teach or render obvious circulating a second coolant through the mirror; detecting a flow rate of the second coolant; and transmitting a data in relation to the flow rate of the second coolant to a second processor separated from the first processor. These limitation in combination with all of the limitations of the parent claim would render the claim non-obvious over the prior art of record if rewritten.
The dependent claims would likewise be allowable by virtue of their dependency as stated above.


Response to Arguments
Applicant’s arguments, see page 9, filed 1/24/2022, with respect to the rejection of claim 10 under 35 U.SC. 103 as being unpatentable over Nagai in view of Nagai (US PGPub 2012/0248343, Nagai 2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kawasuji et al. (US PGPub 2014/0246187) and Masaki et al. (US PGPub 2003/0179377).
Applicant’s arguments, see pages 9-10, filed 1/24/2022, with respect to the rejection of claim 21 under 35 U.SC. 103 as being unpatentable over Nagai in view of Nagai (US PGPub 2012/0248343, Nagai 2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 10-11 that Nagai does not disclose a sensor for producing data in relation to a flow rate of the cooling medium. The examiner respectfully disagrees. The claim language “a first sensor configured to produce data in relation to a flow rate of the coolant” does not require a flow sensor. Instead, the broadest reasonable interpretation of the language “configured to produce data in relation to a flow rate of the coolant” merely requires a sensor that senses a property related to the flow rate of the coolant. Nagai discloses a first sensor configured to produce data in relation to a flow rate of the coolant (Figs. 1-3, 5, 6, paras. [0061]-[0064], [0109], [0112], [0115], [0118]-[0123], mirror temperature sensor 23d detects the temperature of the mirror 23, which is related to the flow rate of the coolant 631 as the control unit 630 controls the flow rate of the coolant based on the detected temperature; thus, the temperature sensor produces data in relation to a flow rate of the coolant). Applicant’s arguments have been fully considered, but they are not persuasive. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTINA A RIDDLE/           Primary Examiner, Art Unit 2882